Order entered January 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00036-CR

                            TOBI LAWAN DOUNLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-56205-Q

                                           ORDER
       The clerk’s record was filed January 17, 2019. Missing from the record is the trial

court’s charge to the jury on guilt/innocence as well as the trial court’s charge to the jury on

punishment. See TEX. R. APP. P. 34.5(a)(4) (clerk’s record must include copies of trial court’s

charge—guilt/innocence and punishment).

       We ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s

record containing the trial court’s charge to the jury on guilt/innocence and on punishment in the

above appeal WITHIN FOURTEEN DAYS of the date of this order.



                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE